UNITED STATES BANKRUPTCY COURT
DISTRICT OF SOUTH CAROLINA

IN RE:
Jeffrey Eugene Davis
CASE NO: 19-01730-dd
DEBTOR(S) CHAPTER: 12
NOTICE, MODIFIED CHAPTER 12 PLAN,
Address: 8775 Marlboro Ave. MOTIONS TO VALUE SECURITY, AVOID
Barnwell, SC 29812 JUDICIAL LIEN, AVOID A NONPURCHASE-

MONEY, NONPOSSESSORY SECURITY
INTEREST AND LIEN, AND/OR TO ASSUME
Last four digits of Social-Security or Individual Tax- | QR REJECT AN EXECUTORY
Payer-Identification (ITIN) No(s). Gf any): 8620 CONTRACT/UNEXPIRED LEASE

 

 

L NOTICE TO CREDITORS AND PARTIES IN INTEREST: The debtor! has filed a chapter 12
bankruptcy case and listed you as a creditor or interested party. The debtor has filed the following chapter 12
plan and motions which may affect your rights. Failure to object may constitute an implied acceptance of and
consent to the relief requested in this document.

. MOTIONS TO VALUE SECURITY, AVOID JUDICIAL LIEN, AVOID A
NONPURCHASEMONEY, NONPOSSESSORY SECURITY INTEREST AND LIEN, AND/OR TO
ASSUME OR REJECT AN EXECUTORY CONTRACT/UNEXPIRED LEASE. The debtor requests that
confirmation of this plan alter the rights of the following creditors named below.

DEADLINE FOR FILING OBJECTIONS, NOTICE OF HEARING ON MOTIONS: Objections to the
motions and any provision of the plan must be made in accordance with SC LBR 9014-1, properly served, and
filed with the United States Bankruptcy Court, 1100 Laurel Street, Columbia, SC 29201, within twenty-eight
(28) days from the date this document is served. Timely objections will be heard at the confirmation hearing,
notice of which is given separately.

a) Lien avoidance. The judicial liens or nonpossessory, non-purchase money security interests securing
the claims listed below impair exemptions to which the debtor(s) would have been entitled under 11 U.S.C. §
522(b). Unless otherwise ordered by the court, a judicial lien or security interest securing a claim listed below
will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part T(b)
(4) to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be
paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than
one lien is to be avoided, provide the information separately for each lien.

1. Nonpossessory, Non-purchase-Money Lien: The debtor moves, pursuant to 11 U.S.C. § 522(f), to avoid the
following nonpossessory, non-purchase-money security interest and lien in household goods:

 

1 When used herein, the term "debtor" shall apply as applicable either in the singular or in the plural, if there are joint debtors in the case.
Name of Value of Total of all Exemption Estimated Security Security

Creditor and debtor’s other liens security interest not interest to be
description of _—_interest in interest/debt avoided (see avoided (see
property property DI(b)(2) i) III(4) below)
securing lien below)

$ $ $ $ $ $ $

 

2. Judicial Lien: The debtor moves, pursuant to 11 U.S.C. § 522(f), to avoid the following judicial lien:

Name of Estimated Total amount ofall Applicable Value of Amount of Amount of
Creditor amount of lien senior/unavoidable Exemption debtor’s lien not lien avoided
and liens and Code interest in avoided

description Section property

of property

securing lien

Use this form for avoidance of liens on co-owned property only.

 

Name of Total equity (value Debtor’s Applicable Non- Estimated Amount of Amount
Creditor of debtor’s equity (Total Exemption exempt Judicial lien not of lien
and property less equity and Code equity lien avoided avoided
description senior/unavoidable multiplied by Section (debtor’s
of property _ liens) debtor’s equity less
securing proportional exemption)
the lien interest in

property)
$ $ $ $ $ $ $ $
b) Request for valuation of security, payment of fully secured claims, and modification of unsecured

claims. The debtor request that the court determine the value of the secured claims listed below. For each non-
govemmental secured claim listed below, the debtor state that the value of the secured claim should be as set
out in the column headed Amount of secured claim. For secured claims of governmental units, unless otherwise
ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with the Bank-
ruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the secured
claim will be paid in full with interest at the rate stated below. The portion of any allowed claim that exceeds
the amount of the secured claim will be treated as an unsecured claim under Part 4 below. If the amount of a
creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
entirety as an unsecured claim under Part 4 below.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain
the lien on the property interest of the debtor or the estate until the earlier of

(1) payment of the underlying debt determined under non-bankruptcy law, or

(2) discharge of the underlying debt under 11 U.S.C. § 1228, at which time the lien will terminate and
be released by the creditor.
Name of Creditor Value of debtor’s Amount of Estimate of Amount of Unsecured claim

interest in superior liens creditor’s claim secured claim after valuation
property
n/a c) Assumption or Rejection of Executory Contract/Unexpired Lease: The following leases or

executory contracts will be treated as follows:

Name of Creditor Description of Treatment Current Amountof Treatmentof Estimated
leased property installment arrearageto arrearage total
or executory payments be paid (describe the payments by
contract method and _ trustee
time period
of cure)
o Assume
o Reject

IH. THE CHAPTER 12 PLAN
a) FUNDING OF PLAN (INSTRUCTION: INCLUDE THE APPLICABLE FUNDING LANGUAGE)

The debtor certifies that all fees, charges and amounts required to be paid before confirmation pursuant to
chapter 123 of Title 28 of the United States Code have been paid.

Debtors hereby submit future income in the amount of $614.88 per month for a period of five months commencing
August 15, 2019, and then pay $519.40 per month for a period of 55 months, beginning January 15, 2020,

Debtor hereby submits future income in the amount of $26,787.76 per quarter, commencing December 15, 2019
for a period of 20 quarters. Payments will be due on December 15, March 15, June 15, and September 15 each
year.

b) PLAN DISBURSEMENTS (INSTRUCTION: INCLUDE THE APPLICABLE DISBURSEMENT
LANGUAGE)

After deduction of ten percent (10%) from the above amount, to be applied towards administrative expenses, the
trustee shall make disbursements as follows:

1. Treatment of Attorney’s Fees: To the attorney's fees of the debtor in an amount not to exceed NA

__, after approval by the Court, at the rate of ten percent (10%) of the gross payment, until paid in full. This
percentage may be reduced or increased by the trustee as necessary.

2. Treatment of Secured Claims: [INSTRUCTION: THE APPLICABLE LANGUAGE SET FORTH BELOW IS
TO BE REPEATED FOR EACH SECURED CREDITOR AND FOR EACH CLASS OF COLLATERAL HELD
BY A SECURED CREDITOR]

If relief from the automatic stay is ordered as to any item of collateral listed in Part I(b)(2), then, unless
otherwise ordered by the court, all payments as to that collateral will cease, and all secured claims based on
that collateral will no ionger be treated by the plan.

(i) Maintenance of payments and cure of default. The debtor will maintain the current contractual

installment payments on the secured claims listed below, with any changes required by the applicable contract
and noticed in conformity with any applicable mules. These payments will be paid by the debtor. Any existing
arrear- age on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the
rate stated.

Name of Creditor: NA
Claim No: Claim Amount:

Collateral:

 

Amount of Arrearage (if any):

Arrearage payments: This creditor is to be paid $ per for a period of
which includes interest at % per annum.

(i) Secured portion of claims altered by valuation and lien avoidance: (The remaining portion of
the allowed claim will be treated as a general unsecured claim. )

Name of Creditor: N/A

Claim No: Claim Amount: $

Collateral:

This creditor is wholly secured in the amount of $*** as of the effective date of
confirmation

The unsecured portion of this creditor's claim is $***,

This creditor is to be paid $*** per year for a period of ***years which includes interest at ***% per
annum.

Other provisions for this creditor:

Gii) Other secured debts (allowed claim to be paid in full without valuation or avoidance of
Hen):

Name of Creditor: First Financial Bank

Claim No: 1 Claim Amount: $976,751.21

Collateral: mortgage, equipment, poultry proceeds from pre-petition flock

This creditor is wholly secured in the amount of $955,026.07 as of the effective date of
confirmation. Secured amount is based on payoff provided by creditor on August 5, 2019.

This creditor is to be paid $22,182.04 per quarter for a period of 68 quarters (17 years) which includes
interest at 5.8% per annum. Payments will commence on December 15, 2019 and will be due December 15,
March 15, June 15, and September 15 each year.

Other provisions for this creditor: Payments will be made through the Trustee for the first 20
quarters and directly to the creditor thereafter. The assignment of the payments from Columbia
Farms wili terminate upon confirmation and all poultry proceeds will be paid to Debtor.

Name of Creditor: Enterprise Bank SC
Claim No: 2 Claim Amount: $27,808.82
Collateral: residence located at 8775 Marlboro Ave., Barnwell, SC 29812

This creditor is wholly secured in the amount of $27,808.82 as of the effective date of
confirmation,

This creditor is to be paid $467.46 per month for a period of 72 months which includes interest at 6.5%
per annum. Payments will commence on August 15, 2019 and will be due on the 15 day of each month
thereafter for a period of 72 months.

Other provisions for this creditor: Payments to be made through Trustee for first 60 months
and directly to creditor thereafter.

Surrender of collateral. The collateral held by each creditor listed below is hereby surrendered.
No payment will be made to this creditor. The debtor requests that upon confirmation of this plan
the stay under 11U.S.C. § 362(a) be terminated as to the collateral only and the stay under § 1201
be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the

collateral will be treated in section 4 below.

Name of Creditor Collateral

N/A

3. Treatment of Priority Claims.
(iv) Domestic Support Claims. 11 U.S.C. § 507(a)(1): N/A

a. Pre-petition arrearages. The trustee shall pay the pre-petition domestic support obligation arrearage to
(name of DSO creditor), at the rate of $ or more per until the balance, without interest, is paid in full.

b. The debtor shall pay all post-petition domestic support obligations as defined in 11 U.S.C. § 10104A)
on a timely basis directly to the creditor.

c. Any party entitled to collect child support or alimony under applicable non-bankruptcy law may col-
lect those obligations coming due after this case was filed from the income or assets of the debtor-parent/spouse
without further order or relief from the automatic stay. (Any claim for child support or alimony due before this
case was filed must be collected in accordance with 11 U.S.C. § 507(a)(1) and 11 U.S.C. § 1222(a)(2).)

(v) Other Priority debt.

Subsequent to the above, payments to priority creditors, including tax claims, will be paid on a pro-rata basis
until paid in full. These are as follows: [INSTRUCTION: THE FOLLOWING SHOULD BE COMPLETED FOR
EACH PRIORITY CREDITOR.]

Name of Creditor: Internal Revenue Service
Claim No: not yet filed Claim Amount: $30,376.00

Payment Amount: $1,780.19 per quarter for a period of 20 quarters
commencing December 15, 2019. Payments inciude interest at 6.25% A.P.R.
Name of Creditor: South Carolina Department of Revenue
Claim No: not yet filed Claim Amount: $2504.00
Payment Amount: $146.75 per quarter for a period of 20 quarters commencing
December 15, 2019. Payments include interest at 6.25% A.P.R.

3. Treatment of Unsecured Claims.

Subsequent to the above, unsecured creditors will be paid on a pro rata basis. Unsecured creditors will be paid
not less than 100% of the total allowed unsecured, non-priority claim, plus interest at 6.25%. Claims in this class
will be paid by the Debtor making five monthly payments in the amount of $85.93 commencing August 15, 2019.

Iv. ADDITIONAL PLAN PROVISIONS

Upon confirmation of the plan, the debtor shail tender to the Chapter 12 Trustee, at the time the debtor’s first
payment under the Plan is due, $200.00 to pay the bank fees associated with the bank account to be opened by
the trustee for the debtor’s plan payments. On the 12th month thereafter, the debtor shall pay to the trustee
$200.00 to pay the bank fees, or an amount agreed to by the debtor and the trustee. Should the bank fees exceed
the annual $200.00 payment, the trustee reserves the right to apply for reimbursement for the excess as an admin-
istrative expense. Upon completion of the Plan, or dismissal of the debtor’s bankruptcy case, the trustee shall
return to the debtor any funds not needed to pay the bank fees.

Upon confirmation of the plan, property of the estate will remain property of the estate, but title to the property
shall revest in the debtor. Unless the plan otherwise provides, secured creditors shall retain their liens upon their
collateral until the allowed amounts of their claims are paid in full.

Except as provided herein, the automatic stay provisions of 11 U.S.C. § 362(a) shall remain in effect until the
case is closed, but may be modified pursuant 11 U.S.C. § 362(d) on motion of a party in interest.

The effective date of confirmation is the date upon which the order of confirmation becomes final.

August 7, 2019

/s/Reid B. Smith

Reid B. Smith

District Court ID #4200

1712 St. Julian Place, Suite 102
(803) 779-2255

Attorney for Debtor
UNITED STATES BANKRUPTCY COURT
DISTRICT OF SOUTH CAROLINA

In re: ) Bankruptcy No.: 19-01730-dd
)
Jeffrey Eugene Davis ) Chapter 12
Debtor. )
) Feasibility Analysis
)

 

Attached hereto is a spreadsheet, out the Debtor’s projected poultry income and expenses.
This information is based on Mr. Davis’ actual income and expenses for 2018. Because his
operations will not change, future income and expenses should be similar in the future. The
Debtor projects gross poultry income of $282,312.00 for each year that he is in a Chapter 12
proceeding. He projects operating expenses of $112,957.00 each year, resulting in net income of
$169,355.00.

The Debtor’s annual living expenses are projected to be $30,912.00. The total Chapter 12
payments are expected to be $114,565.48. The amount necessary to fund his trustee payments
and to pay his living expenses is $145,477.48.

The Debtor will have the ability to make the Plan payments.

August 5, 2019
/s/Reid B. Smith
Reid B. Smith
District Court ID #4200
1712 St. Julian Place, Suite 102

(803) 779-2255
Attomey for Debtor
projected income

projected expenses
custom hire

gasoline, fuel, & oil
labor

repairs & maintenance
supplies

taxes

utilities

total expenses

net income

282312

3,000
3,462
51672
10,545
2,293
11,545
30,440
112,957

169,355
UNITED STATES BANKRUPTCY COURT
DISTRICT OF SOUTH CAROLINA

In re: ) Bankruptcy No.: 19-01730-dd
)
Jeffrey Eugene Davis ) Chapter 12
Debtor. )
) Liquidation Analysis
)

 

The equity in the Debtor’s assets requires that all unsecured claims be paid in full with
interest. See attached.

Debtor’s Plan proposes to pay all unsecured claims in full, plus interest at 6.25% A.P.R.
The Plan meets the liquidation test, as all creditors will be paid in full.

August 5, 2019

/s/Reid B. Smith

Reid B. Smith

District Court ID #4200

1712 St. Julian Place, Suite 102
(803) 779-2255

Attomey for Debtor
assett value lienholder debt equity exemption net lig. Value

1) real estate residence $110,000 EBSC $27,808.82 $82,191 $65,660 $16,531
154.052 and
25.295 acres
with poultry
houses $1,408,375 First Fin. $976,751.21 $431,624 n/a $431,624
14' john

2) boat boat $600 n/a 0 $600 n/a $600

household

3) goods furnishings $4,940 n/a 0 $4,940 $4,940 so
rod reels,
tackle $125 n/a 0 $125 $125 50
scuba gear $200 n/a 0 $200 $200 so
firearms $1,775 n/a 0 $1,775 $1,775 so
clothing $200 n/a 0 $200 $200 SO
jewelry $130 n/a 0 $130 $130 50
black lab $50 n/a 0 $50 $50 so
checking

4) financial accnt $978.40 n/a 0 $978.40 n/a $978.40
security dep $8,900 n/a 0 $8,900 n/a $8,900

equity available for unsecured creditors $458,634

unsecured claims

priority 32,880
general 423.05
total 33,303

% available 100%
UNITED STATES BANKRUPTCY COURT
DISTRICT OF SOUTH CAROLINA
IN RE: BANKRUPTCY CASE NO: 19-01730-dd

)
)
Jeffrey Eugene Davis ) CHAPTER 12
)
Debtor. )
)

 

I, Analyn Bautista-Calatrava, the undersigned employee of Bird & Smith, PA do hereby
certify that I have, this 7" day of August, 2019, served a copy of the foregoing Notice, Modified
Chapter 12 Plan, Motions to Value Security, Avoid Judicial Lien, Avoid a Nonpurchase Money,
Nonpossessory Security Interest and Lien, and/or to Assume or Reject an Executory
Contract/Unexpired Lease and this Certificate of Service on below mentioned creditors via US

Mail.

See attached mailing matrix Via CM/ECF
Office of the United States Trustee

/s/ Analyn Bautista-Calatrava
Analyn Bautista-Calatrava
Bird & Smith, PA
Label Matrix for local noticing
0420-3

Case 19-01730-dd

District of South Carolina
Columbia

Wed Aug 7 09:59:29 EDT 2019

Jeffrey Eugene Davis
8775 Marlboro Ave.
Barnwell, SC 29812-2263

Enterprise Bank of SC

c/o Graham $, Mitchell

Nelson Mullins Riley & Scarborough LLP
P.O. Box 11070

Columbia, SC 29211-1070

Frank B.B. Knowlton
P.O. Box 11070
Columbia SC 29211-1070

J. Kershaw Spong

Robinson Gray Stepp & Laffitte, LLC
PO Box 11449

Columbia, SC 29211-1449

Ashley Funding Services, LLC
Resurgent Capital Services
PQ Box 10587

Greenville, SC 29603-0587

Directv, LLC

by American InfoSource as agent
PO Box 5008

Carol Stream, IL 60197-5008

First Financial Bank
Po Box 1754
El Dorado AR 71731-1754

Graham § Mitchell

Nelson Mullins Riley and Scarborough LLP
1320 Main Street, 17th Floor

Columbia, SC 29201-3268

Credit Protection Association
Attn: Bankruptcy

Po Box 302068

Dallas TX 75380

Enterprise Bank Of So
13497 Broxton Bridge Rd
Ehrhardt SC 29081-9602

First Financial Bank

c/o Graham S$. Mitchell

Nelson Mullins Riley & Scarborough LLP
P.O. Box 11070

Columbia, SC 29211-1070

Jefferson Capital Systems, LLC
Po Box 1999
Saint Cloud MN 56302
